Exhibit 10.16

 

Loan No. V_30495

 

 

FIXED RATE NOTE

 

$21,500,000.00

 

September 23, 2002

 

FOR VALUE RECEIVED, RKB PENDER LLC, a Delaware limited liability company,
(hereinafter referred to as “Borrower”), promises to pay to the order of
JPMORGAN CHASE BANK, a New York banking corporation, its successors and assigns
(hereinafter referred to as “Lender”), at the office of Lender or its agent,
designee, or assignee at 270 Park Avenue, New York, New York 10017, Attention:
Loan Servicing, or at such place as Lender or its agent, designee, or assignee
may from time to time designate in writing, the principal sum of TWENTY-ONE
MILLION, FIVE HUNDRED THOUSAND AND NO/100 DOLLARS ($21,500,000.00), in lawful
money of the United States of America, with interest thereon to be computed on
the unpaid principal balance from time to time outstanding at the Applicable
Interest Rate (hereinafter defined) at all times prior to the occurrence of an
Event of Default (as defined in the Security Instrument [hereinafter defined]),
and to be paid in installments as set forth below. Unless otherwise herein
defined, all initially capitalized terms shall have the meanings given such
terms in the Security Instrument.

 

1.     PAYMENT TERMS

 

Principal and interest due under this Note shall be paid as follows:

 

(a)           A payment of interest only on the date hereof for the period from
the date hereof through September 30, 2002, both inclusive; and

 

(b)           A constant payment of $126,151.90, on the first day of November,
2002 and on the first day of each calendar month thereafter up to and including
the first day of September, 2009;

 

with payments under this Note to be applied as follows:

 

(i)            First, to the payment of interest and other costs and charges due
in connection with this Note or the Debt, as Lender may determine in its sole
discretion; and

 

(ii)           The balance shall be applied toward the reduction of the
principal sum;

 

and the balance of said principal sum, together with accrued and unpaid interest
and any other amounts due under this Note shall be due and payable on the first
day of October, 2009 or upon earlier maturity hereof whether by acceleration or
otherwise (the “Maturity Date”). Interest on the principal sum of this Note
shall be calculated on the basis of a three hundred sixty (360) day year and
paid for the actual number of days elapsed. All amounts due under this Note
shall be payable without setoff, counterclaim or any other deduction whatsoever.

 

 

 

--------------------------------------------------------------------------------


 

2.     INTEREST

 

The term “Applicable Interest Rate” means from the date of this Note through and
including the Maturity Date, a rate of FIVE AND EIGHTY HUNDREDTHS percent
(5.80%) per annum.

 

3.     SECURITY

 

This Note is secured by, and Lender is entitled to the benefits of, the Security
Instrument, the Assignment, the Environmental Indemnity, and the other Loan
Documents (hereinafter defined). The term “Security Instrument” means the Deed
of Trust and Security Agreement dated the date hereof given by Borrower for the
use and benefit of Lender covering the estate of Borrower in certain premises as
more particularly described therein (which premises, together with all
properties, rights, titles, estates and interests now or hereafter securing the
Debt and/or other obligations of Borrower under the Loan Documents, are
collectively referred to herein as the “Property”). The term “Assignment” means
the Assignment of Leases and Rents of even date herewith executed by Borrower in
favor of Lender. The term "Environmental Indemnity" means the Environmental
Indemnity Agreement of even date herewith executed by Borrower in favor of
Lender. The term "Loan Documents" refers collectively to this Note, the Security
Instrument, the Assignment, the Indemnity, and any and all other documents
executed in connection with this Note or now or hereafter executed by Borrower
and/or others and by or in favor of Lender, which wholly or partially secure or
guarantee payment of this Note or pertains to indebtedness evidenced by this
Note.

 

4.     LATE FEE

 

If any installment payable under this Note (including the final installment due
on the Maturity Date) is not received by Lender prior to the seventh (7th)
calendar day after the same is due (without regard to any applicable cure and/or
notice period), Borrower shall pay to Lender upon demand an amount equal to the
lesser of (a) five percent (5%) of such unpaid sum or (b) the maximum amount
permitted by applicable law to defray the expenses incurred by Lender in
handling and processing such delinquent payment and to compensate Lender for the
loss of the use of such delinquent payment, and such amount shall be secured by
the Loan Documents.

 

5.     DEFAULT AND ACCELERATION

 

So long as an Event of Default exists, Lender may, at its option, without notice
or demand to Borrower, declare the Debt immediately due and payable. All
remedies hereunder, under the Loan Documents and at law or in equity shall be
cumulative. In the event that it should become necessary to employ counsel to
collect the Debt or to protect or foreclose the security for the Debt or to
defend against any claims asserted by Borrower arising from or related to the
Loan Documents, Borrower also agrees to pay to Lender on demand all costs of
collection or defense incurred by Lender, including reasonable attorneys’ fees
for the services of counsel whether or not suit be brought.

 

 

2

--------------------------------------------------------------------------------


 

6.     DEFAULT INTEREST

 

Upon the occurrence of an Event of Default Borrower shall pay interest on the
entire unpaid principal sum and any other amounts due under the Loan Documents
at the rate equal to the lesser of (a) the maximum rate permitted by applicable
law, or (b) the greater of (i) five percent (5%) above the Applicable Interest
Rate or (ii) five percent (5%) above the Prime Rate (hereinafter defined), in
effect at the time of the occurrence of the Event of Default (the “Default
Rate”). The term “Prime Rate” means the prime rate reported in the Money Rates
section of The Wall Street Journal. In the event that The Wall Street Journal
should cease or temporarily interrupt publication, the term “Prime Rate” shall
mean the daily average prime rate published in another business newspaper, or
business section of a newspaper, of national standing and general circulation
chosen by Lender. In the event that a prime rate is no longer generally
published or is limited, regulated or administered by a governmental or
quasi-governmental body, then Lender shall select a comparable interest rate
index which is readily available and verifiable to Borrower but is beyond
Lender’s control. The Default Rate shall be computed from the occurrence of the
Event of Default until the actual receipt and collection of a sum of money
determined by Lender to be sufficient to cure the Event of Default. Amounts of
interest accrued at the Default Rate shall constitute a portion of the Debt, and
shall be deemed secured by the Loan Documents. This clause, however, shall not
be construed as an agreement or privilege to extend the date of the payment of
the Debt, nor as a waiver of any other right or remedy accruing to Lender by
reason of the occurrence of any Event of Default.

 

7.     PREPAYMENT

 

(a)           The principal balance of this Note may not be prepaid in whole or
in part (except with respect to the application of casualty or condemnation
proceeds) prior to the Maturity Date. If following the occurrence of any Event
of Default, Borrower shall tender payment to Lender or Lender shall receive
proceeds (whether through foreclosure or the exercise of the other remedies
available to Lender under the Security Instrument or the other Loan Documents),
Borrower shall pay in addition to interest accrued and unpaid on the principal
balance of this Note and all other sums then due under this Note and the other
Loan Documents a prepayment consideration in an amount equal to the greater of
(A) one percent (1%) of the outstanding principal balance of this Note at the
time such payment or proceeds are received, or (B) (x) the present value as of
the date such payment or proceeds are received of the remaining scheduled
payments of principal and interest from the date such payment or proceeds are
received through the Maturity Date (including any balloon payment) determined by
discounting such payments at the Discount Rate (as hereinafter defined), less
(y) the amount of the payment or proceeds received. The term “Discount Rate”
means the rate which, when compounded monthly, is equivalent to the Treasury
Rate (as hereinafter defined), when compounded semi-annually. The term “Treasury
Rate” means the yield calculated by the linear interpolation of the yields, as
reported in Federal Reserve Statistical Release H.15-Selected Interest Rates
under the heading “U.S. Government Securities/Treasury Constant Maturities” for
the week ending prior to the date the payment of such proceeds are received, of
U.S. Treasury constant maturities with maturity dates (one longer and one
shorter) most nearly approximating the Maturity Date. (In the event Release H.15
is no longer published, Lender shall select a comparable publication to
determine the Treasury Rate.) Lender shall notify Borrower of the amount and the
basis of determination of the required prepayment consideration, which shall be
conclusive except in the case of manifest error.

 

 

3

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, Borrower shall have the additional privilege to
prepay the entire principal balance of this Note (together with any other sums
constituting the Debt) on any scheduled payment date occurring on or after that
date which is three (3) months preceding the Maturity Date without any fee or
consideration for such privilege.

 

(b)           If the prepayment results from the application to the Debt of the
casualty or condemnation proceeds from the Property, no prepayment consideration
will be imposed. Partial prepayments of principal resulting from the application
of casualty or condemnation proceeds to the Debt shall not change the amounts of
subsequent monthly installments nor change the dates on which such installments
are due, unless Lender shall otherwise agree in writing.

 

(c)           (i)            Notwithstanding any provision of this Section 7 to
the contrary, at any time after the earlier of (1) the date which is two (2)
years after the “startup day,” within the meaning of Section 860G(a)(9) of the
Internal Revenue Code of 1986, as amended from time to time or any successor
statute (the “Code”), of a “real estate mortgage investment conduit,” within the
meaning of Section 860D of the Code, that holds this Note, and (2) a regularly
scheduled payment date on or after that date which is four (4) years after the
date of the first monthly payment due under Section 1(b), Borrower may cause the
release of the Property (in whole but not in part) from the lien of the Security
Instrument and the other Loan Documents upon the satisfaction of the following
conditions precedent:

 

(A)          not less than thirty (30) days prior written notice to Lender
specifying a regularly scheduled payment date (the “Release Date”) on which the
Defeasance Deposit (hereinafter defined) is to be made;

 

(B)           the payment to Lender of interest accrued and unpaid on the
principal balance of this Note to and including the Release Date;

 

(C)           the payment to Lender of all other sums, not including scheduled
interest or principal payments, due under this Note, the Security Instrument and
the other Loan Documents;

 

(D)          the payment to Lender of the Defeasance Deposit; and

 

(E)           the delivery to Lender of:

 

(1)           a security agreement, in form and substance satisfactory to
Lender, creating a first priority lien on the Defeasance Deposit and the U.S.
Obligations (hereinafter defined) purchased on behalf of Borrower with the
Defeasance Deposit in accordance with this subparagraph (the “Security
Agreement”);

 

(2)           a release of the Property from the lien of the Security Instrument
(for execution by Lender) in a form appropriate for the jurisdiction in which
the Property is located;

 

(3)           an officer’s certificate of Borrower certifying that the
requirements set forth in this subparagraph (i) have been satisfied;

 

 

4

--------------------------------------------------------------------------------


 

(4)           an opinion of counsel for Borrower in form satisfactory to Lender
stating, among other things, that defeasance of this Note, in and of itself,
will not cause any adverse consequences to any REMIC holding the Loan or the
holders of any securities issued by the REMIC or result in a taxation of the
income from the Loan to such REMIC or cause a loss of REMIC status, and that
Lender has a perfected first priority security interest in the Defeasance
Deposit and the U.S. Obligations purchased by Lender on behalf of Borrower;

 

(5)           an opinion of a certified public accountant acceptable to Lender
to the effect that the Defeasance Deposit is adequate to provide payment on or
prior to, but as close as possible to, all successive scheduled payment dates
after the Release Date upon which interest and principal payments are required
under this Note (including the amounts due on the Maturity Date) and in amounts
equal to the scheduled payments due on such dates under this Note;

 

(6)           evidence in writing from the applicable Rating Agencies to the
effect that such release will not result in a re-qualification, reduction or
withdrawal of any rating in effect immediately prior to such defeasance for any
Securities;

 

(7)           payment of all Lender’s expenses incurred in connection with the
defeasance including, without limitation, reasonable attorneys fees; and

 

(8)           such other certificates, documents or instruments as Lender may
reasonably request.

 

In connection with the conditions set forth in subsection (c)(i)(E) above,
Borrower hereby appoints Lender as its agent and attorney-in-fact for the
purpose of using the Defeasance Deposit to purchase U.S. Obligations which
provide payment on or prior to, but as close as possible to, all successive
scheduled payment dates after the Release Date upon which interest and principal
payments are required under this Note (including the amounts due on the Maturity
Date) and in amounts equal to the scheduled payments due on such dates under
this Note (the “Scheduled Defeasance Payments”). Borrower, pursuant to the
Security Agreement or other appropriate document, shall authorize and direct
that the payments received from the U.S. Obligations may be made directly to
Lender and applied to satisfy the obligations of the Borrower under this Note.

 

(ii)           Upon compliance with the requirements of this subsection (c), the
Property shall be released from the lien of the Security Instrument and the
pledged U.S. Obligations shall be the sole source of collateral securing this
Note. Any portion of the Defeasance Deposit in excess of the amount necessary to
purchase the U.S. Obligations required by subparagraph (c)(i) above and satisfy
the Borrower’s obligations under this subsection (c) shall be remitted to the
Borrower with the release of the Property from the lien of the Security
Instrument.

 

5

--------------------------------------------------------------------------------


 

(iii)          For purposes of this subsection (c), the following terms shall
have the following meanings:

 

(A)          The term “Defeasance Deposit” shall mean an amount equal to 100% of
the remaining principal amount of this Note, the Yield Maintenance Premium, any
costs and expenses incurred or to be incurred in the purchase of the U.S.
Obligations necessary to meet the Scheduled Defeasance Payments and any revenue,
documentary stamp or intangible taxes or any other tax or charge due in
connection with the transfer of this Note or otherwise required to accomplish
the agreements of this subsection;

 

(B)           The term “Yield Maintenance Premium” shall mean the amount (if
any) which, when added to the remaining principal amount of this Note, will be
sufficient to purchase U.S. Obligations providing the required Scheduled
Defeasance Payments; and

 

(C)           The term “U.S. Obligations” shall mean direct non-callable
obligations of the United States of America.

 

(iv)          Upon the release of the Property in accordance with this
subsection (c), Borrower shall, at Lender’s request, assign all its obligations
and rights under this Note, together with the pledged Defeasance Deposit, to a
successor special purpose entity designated by Borrower and approved by Lender
in its sole discretion. Such successor entity shall execute an assumption
agreement in form and substance satisfactory to Lender in its sole discretion
pursuant to which it shall assume Borrower’s obligations under this Note and the
Security Agreement. In connection with such assignment and assumption, Borrower
shall (x) deliver to Lender an opinion of counsel in form and substance and
delivered by counsel satisfactory to Lender in its sole discretion stating,
among other things, that such assumption agreement is enforceable against
Borrower and such successor entity in accordance with its terms and that this
Note, the Security Agreement and the other Loan Documents, as so assumed, are
enforceable against such successor entity in accordance with their respective
terms, and (y) pay all costs and expenses incurred by Lender or its agents in
connection with such assignment and assumption (including, without limitation,
the review of the proposed transferee and the preparation of the assumption
agreement and related documentation). In connection with such assignment and
assumption, Borrower and any Guarantor may be released of personal liability
under the Note and the other Loan Documents, but only as to acts or events
occurring after the closing of such assignment and assumption.

 

(v)           Upon the release of the Property in accordance with this
subsection (c), Borrower shall have no further right to prepay this Note
pursuant to the other provisions of this Section 7 or otherwise.

 

8.     SAVINGS CLAUSE

 

This Note is subject to the express condition that at no time shall Borrower be
obligated or required to pay interest on the principal balance due hereunder at
a rate which could subject Lender to either civil or criminal liability as a
result of being in excess of the maximum interest

 

6

--------------------------------------------------------------------------------


 

rate which Borrower is permitted by applicable law to contract or agree to pay.
If by the terms of this Note, Borrower is at any time required or obligated to
pay interest on the principal balance due hereunder at a rate in excess of such
maximum rate, the Applicable Interest Rate or the Default Rate, as the case may
be, shall be deemed to be immediately reduced to such maximum rate and all
previous payments in excess of the maximum rate shall be deemed to have been
payments in reduction of principal and not on account of the interest due
hereunder. All sums paid or agreed to be paid to Lender for the use,
forbearance, or detention of the Debt, shall, to the extent permitted by
applicable law, be amortized, prorated, allocated, and spread throughout the
full stated term of this Note until payment in full so that the rate or amount
of interest on account of the Debt does not exceed the maximum lawful rate of
interest from time to time in effect and applicable to the Debt for so long as
the Debt is outstanding. Notwithstanding anything to the contrary contained
herein or in any of the other Loan Documents, it is not the intention of Lender
to accelerate the maturity of any interest that has not accrued at the time of
such acceleration or to collect unearned interest at the time of such
acceleration.

 

9.     WAIVERS

 

(a)           Except as specifically provided in the Loan Documents, Borrower
and any endorsers, sureties or guarantors hereof jointly and severally waive
presentment and demand for payment, notice of intent to accelerate maturity,
notice of acceleration of maturity, protest and notice of protest and
non-payment, all applicable exemption rights, valuation and appraisement, notice
of demand, and all other notices in connection with the delivery, acceptance,
performance, default or  enforcement of the payment of this Note and the
bringing of suit and diligence in taking any action to collect any sums owing
hereunder or in proceeding against any of the rights and collateral securing
payment hereof. Borrower and any surety, endorser or guarantor hereof agree (i)
that the time for any payments hereunder may be extended from time to time
without notice and consent, (ii) to the acceptance by Lender of further
collateral, (iii) the release by Lender of any existing collateral for the
payment of this Note, (iv) to any and all renewals, waivers or modifications
that may be granted by Lender with respect to the payment or other provisions of
this Note, and/or (v) that additional Borrowers, endorsers, guarantors or
sureties may become parties hereto all without notice to them and without in any
matter affecting their liability under or with respect to this Note. No
extension of time for the payment of this Note or any installment hereof shall
affect the liability of Borrower under this Note or any endorser or guarantor
hereof even though the Borrower or such endorser or guarantor is not a party to
such agreement.

 

(b)           Failure of Lender to exercise any of the options granted herein to
Lender upon the happening of one or more of the events giving rise to such
options shall not constitute a waiver of the right to exercise the same or any
other option at any subsequent time in respect to the same or any other event.
The acceptance by Lender of any payment hereunder that is less than payment in
full of all amounts due and payable at the time of such payment shall not
constitute a waiver of the right to exercise any of the options granted herein
to Lender at that time or at any subsequent time or nullify any prior exercise
of any such option without the express written acknowledgment of the Lender.

 

 

7

--------------------------------------------------------------------------------


 

10.  EXCULPATION

 

(a)           Notwithstanding anything in the Loan Documents to the contrary,
but subject to the qualifications below, Lender and Borrower agree that:

 

(i)            Borrower shall be liable upon the Debt and for the other
obligations arising under the Loan Documents to the full extent (but only to the
extent) of the security therefor; provided, however, that in the event the
Property or any part thereof becomes an asset in a voluntary bankruptcy or
insolvency proceeding, the limitation on recourse set forth in this Subsection
10(a) will be null and void and completely inapplicable, and this Note shall be
with full recourse to Borrower.

 

(ii)           If a default occurs in the timely and proper payment of all or
any part of the Debt, Lender shall not enforce the liability and obligation of
Borrower to perform and observe the obligations contained in this Note or the
Security Instrument by any action or proceeding wherein a money judgment shall
be sought against Borrower, except that Lender may bring a foreclosure action,
action for specific performance or other appropriate action or proceeding to
enable Lender to enforce and realize upon the Security Instrument, the Other
Loan Documents and the interest in the Property, the Rents and any other
collateral given to Lender created by the Security Instrument and the Other Loan
Documents; provided, however, that any judgment in any action or proceeding
shall be enforceable against Borrower only to the extent of Borrower’s interest
in the Property, in the Rents and in any other collateral given to Lender.
Lender, by accepting this Note and the Security Instrument, agrees that it shall
not, except as otherwise herein provided, sue for, seek or demand any deficiency
judgment against Borrower in any action or proceeding, under or by reason of or
under or in connection with this Note, the Other Loan Documents or the Security
Instrument.

 

(iii)          The provisions of this Subsection 10(a) shall not (A) constitute
a waiver, release or impairment of any obligation evidenced or secured by this
Note, the Other Loan Documents or the Security Instrument; (B) impair the right
of Lender to name Borrower as a party defendant in any action or suit for
judicial foreclosure and sale under the Security Instrument; (C) affect the
validity or enforceability of any indemnity, guaranty, master lease or similar
instrument made in connection with this Note, the Security Instrument, or the
Other Loan Documents; (D) impair the right of Lender to obtain the appointment
of a receiver; (E) impair the enforcement of the Assignment executed in
connection herewith; (F) impair the right of Lender to enforce the provision of
Article 11 of the Security Instrument; or (G) impair the right of Lender to
obtain a deficiency judgment or judgment on this Note against Borrower if
necessary to obtain any insurance proceeds or condemnation awards to which
Lender would otherwise be entitled under the Security Instrument; provided,
however, Lender shall only enforce such judgment against the insurance proceeds
and/or condemnation awards.

 

(iv)          Notwithstanding the provisions of this Article to the contrary,
Borrower shall be personally liable to Lender for the Losses it incurs due to:
(A) fraud, willful misconduct or material misrepresentation by Borrower, its
general partners, if any, its members, if any, its principals, its affiliates,
its agents or its employees or by any Guarantor in connection with the loan
evidenced by this Note, (B) a breach or default under Sections 4.3 or 8.2 of the
Security Instrument, (C) the misapplication or misappropriation of Rents; (D)
the misapplication or

 

 

8

--------------------------------------------------------------------------------


 

misappropriation of insurance proceeds or condemnation awards; (E) Borrower’s
failure to return or to reimburse Lender for all Personal Property taken from
the Property by or on behalf of Borrower and not replaced with Personal Property
of the same utility and of the same or greater value; (F) any act of actual
physical waste (not occasioned merely by reason of lack of available funds) or
arson by Borrower, any principal, affiliate, general partner or member thereof
or by any Guarantor; (G) any fees or commissions paid by Borrower to any
principal, affiliate, general partner or member of Borrower, or any Guarantor in
violation of the terms of this Note, the Security Instrument or the Other Loan
Documents; (H) Borrower’s failure to comply with the provisions of Section 11.2
of the Security Instrument; or (I) any breach of the Environmental Indemnity.

 

(b)           Nothing herein shall be deemed to be a waiver of any right which
Lender may have under Sections 506(a), 506(b), 1111(b) or any other provisions
of the Bankruptcy Code to file a claim for the full amount of the Debt or to
require that all collateral shall continue to secure all of the Debt, owing to
Lender in accordance with this Note, the Security Instrument and the Other Loan
Documents.

 

11.  AUTHORITY

 

Borrower (and the undersigned representative of Borrower, if any) represents
that Borrower has full power, authority and legal right to execute, deliver and
perform its obligations pursuant to this Note and the other Loan Documents and
that this Note and the other Loan Documents constitute legal, valid and binding
obligations of Borrower.  Borrower further represents that the loan evidenced by
the Loan Documents was made for business or commercial purposes and not for
personal, family or household use.

 

12.  NOTICES

 

All notices or other communications required or permitted to be given pursuant
hereto shall be given in the manner and be effective as specified in the
Security Instrument, directed to the parties at their respective addresses as
provided therein.

 

13.  TRANSFER

 

Lender shall have the unrestricted right at any time or from time to time to
sell this Note and the loan evidenced by this Note and the Loan Documents or
participation interests therein. Borrower shall execute, acknowledge and deliver
any and all instruments requested by Lender to satisfy such purchasers or
participants that the unpaid indebtedness evidenced by this Note is outstanding
upon the terms and provisions set out in this Note and the other Loan Documents.
To the extent, if any, specified in such assignment or participation, such
assignee(s) or participant(s) shall have the rights and benefits with respect to
this Note and the other Loan Documents as such assignee(s) or participant(s)
would have if they were the Lender hereunder.

 

14.  WAIVER OF TRIAL BY JURY

 

EACH OF BORROWER AND LENDER HEREBY AGREES NOT TO ELECT A TRIAL BY JURY OF ANY
ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVES ANY RIGHT TO TRIAL BY JURY FULLY TO
THE EXTENT THAT ANY SUCH RIGHT

 

 

9

--------------------------------------------------------------------------------


 

SHALL NOW OR HEREAFTER EXIST WITH REGARD TO THIS NOTE OR THE OTHER LOAN
DOCUMENTS, OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION
THEREWITH INCLUDING, BUT NOT LIMITED TO, THOSE RELATING TO (A) ALLEGATIONS THAT
A PARTNERSHIP EXISTS BETWEEN LENDER AND BORROWER; (B) USURY OR PENALTIES OR
DAMAGES THEREFOR; (C) ALLEGATIONS OF UNCONSCIONABLE ACTS, DECEPTIVE TRADE
PRACTICE, LACK OF GOOD FAITH OR FAIR DEALING, LACK OF COMMERCIAL REASONABLENESS,
OR SPECIAL RELATIONSHIPS (SUCH AS FIDUCIARY, TRUST OR CONFIDENTIAL
RELATIONSHIP); (D) ALLEGATIONS OF DOMINION, CONTROL, ALTER EGO, INSTRUMENTALITY,
FRAUD, REAL ESTATE FRAUD, MISREPRESENTATION, DURESS, COERCION, UNDUE INFLUENCE,
INTERFERENCE OR NEGLIGENCE; (E) ALLEGATIONS OF TORTIOUS INTERFERENCE WITH
PRESENT OR PROSPECTIVE BUSINESS RELATIONSHIPS OR OF ANTITRUST; OR (F) SLANDER,
LIBEL OR DAMAGE TO REPUTATION. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN
KNOWINGLY AND VOLUNTARILY BY BORROWER AND LENDER, AND IS INTENDED TO ENCOMPASS
INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY
JURY WOULD OTHERWISE ACCRUE. LENDER AND BORROWER ARE EACH HEREBY AUTHORIZED TO
FILE A COPY OF THIS PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS
WAIVER BY BORROWER AND LENDER.

 

15.  APPLICABLE LAW

 

This Note shall be governed by and construed in accordance with the laws of the
state in which the real property encumbered by the Security Instrument is
located (without regard to any conflict of laws or principles) and the
applicable laws of the United States of America.

 

16.  JURISDICTION

 

BORROWER HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY COURT OF
COMPETENT JURISDICTION LOCATED IN THE STATE IN WHICH THE PROPERTY IS LOCATED IN
CONNECTION WITH ANY PROCEEDING ARISING OUT OF OR RELATING TO THIS NOTE.

 

17.  NO ORAL CHANGE

 

The provisions of this Note and the Loan Documents may be amended or revised
only by an instrument in writing signed by the Borrower and Lender. This Note
and all the other Loan Documents embody the final, entire agreement of Borrower
and Lender and supersede any and all prior commitments, agreements,
representations and understandings, whether written or oral, relating to the
subject matter hereof and thereof and may not be contradicted or varied by
evidence of prior, contemporaneous or subsequent oral agreements or discussions
of Borrower and Lender. There are no oral agreements between Borrower and
Lender.

 

[signature page follows]

 

 

10

--------------------------------------------------------------------------------


 

This FIXED RATE NOTE is executed as of the day and year first above written.

 

 

BORROWER:

 

 

 

 

RKB PENDER LLC, a Delaware limited liability company

 

 

 

 

 

 

 

By:

/s/ Steven A. Grigg

 

Name:

Steven A. Grigg

 

Title:

President

 

 

 

--------------------------------------------------------------------------------